This conviction was for simple assault. The recognizance fails to recite the punishment assessed against appellant. Upon this ground the Assistant Attorney General moves to dismiss the appeal. Under the legislative prescribed form it is necessary to state the amount of the punishment in order to make a recognizance sufficient. The authorities are quite numerous, but unnecessary here to mention, which sustain the motion to dismiss.
Because the recognizance is insufficient in the respect mentioned, the appeal will be dismissed.
Dismissed.
                          ON REHEARING.                          June 3, 1914.